Mr. Chief Justice Breese delivered the opinion of the Court: There is no bill of exceptions appearing in this record, and, in its absence, we must presume the appeal was dismissed for non-compliance with some proper rule or order of the court. It is impossible for this court, on what appears, to say why the appeal was dismissed. Appellant should have preserved the point by a bill of exceptions. The act of the legislature (§ 7, of Laws 1857), applies, in terms, to appeals from an inferior court, and authorizes their dismissal if an affidavit of merits be not filed before the expiration of the rule to plead, as in other cases. We must presume such a rule was entered, which was not complied with. The judgment is affirmed. Judgment affirmed.